Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is responsive to the RCE amendments filed on 05/05/2022. 
Claims 1, 14 and 21 have been amended. 
Claims 3-4 have been cancelled. 
Claims 1-2 and 5-22 are presented for examination. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 5-22 are rejected under 35 U.S.C. 103 as being unpatentable over Rola et al. “US 2017/0320183 A1” (Rola) in view of  Yokoi et al. “US 2003/0228163 A1” (Yokio) in further view of Fly et “US 2019/0101463 A” (Fly) and Hamlin et al. “US 2016/0321480 A1” (Hamlin).
Regarding Claim 1:  A method for handling data by a materials preparation and analysis equipment, comprising:
receiving, via a tag reader, indicia from a tag that is associated with a consumable used by the materials preparation and analysis equipment; identifying, via processing circuitry operable coupled to the tag reader, one or more parameters of the based on the indicia received from the tag, wherein the one or more parameters includes at least one of a size, a shape, or material type of the consumable (at least see Rola Abstract; [0047] The measurement transducer 24a is operative to monitor the drive motor 23, the gear unit 26, and/or the drive output 29. The measurement transducer 24a may be analog or digital, and may be removably connected to appropriate electronics, such as the controller 27, using one or more electrical connectors. The measurement transducer 24a may be configured to measure one or more parameters such as rotated angle, applied torque, or first derivatives of either of these parameters with respect to time. The spindle 20 may optionally include a second transducer 24b to provide redundancy, if desired. “ [0054]-[0061] and [0069]-[0074]; notes: see [0059]: "capture an image of one or more targets 30" and see [0055]: "one of the targets identifies one or more parameters for operating the drive unit 20 during usage of the tool member 80"; [0060]: "the controller 50 is further configured to determine the operational parameters for the drive unit"); 
automatically controlling the materials preparation and analysis equipment based on the one or more parameters (at least see Rola [0067]). 
Rola discloses the claimed invention but fails to explicitly disclose consumable.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to include consumable in Rola Tooling System With Visual Identification Of Attached Component, for the advantage of improve speed and reduce labor costs needed for operation the tooling system.
Rola discloses the claimed invention but fails to explicitly disclose determining, via the processing circuitry, whether the consumable has reached its end of life based at least in part on both the indicia and the monitored parameter of the consumable. However, Yokoi disclose (at least see Yokoi Abstract; [0009]-[0015] and [0137]-[0138]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to use Yokoi’s teachings in Rola’s Tooling System With Visual Identification Of Attached Component enabled, for the advantage of determines one or more operating parameters for a tool based on a captured image of an attached component to provide each consumable item that the life end determining unit judges to have reached life end.
Rola discloses the claimed invention but fails to explicitly disclose Monitoring a monitored parameter of the consumable during operation of the materials preparation and analysis equipment. However, Fly disclose (at least see Fly Abstract; Figs. 1-2; [0007]; [0019] and [0016]).
It would have been obvious to one having ordinary skill in  the art at the time the invention was made to use Fly’s teachings in Rola’s Tooling System With Visual Identification Of Attached Component enabled, for the advantage of determines one or more operating parameters for a tool based on a captured image of an attached component to provide each consumable item that the life end determining unit judges to have reached life end.
Rola discloses the claimed invention but fails to explicitly disclose tag reader. However, Hamlin disclose (at least see Hamlin Abstract; Figs. 24-25; [0007]; [0019] and [0016]).
It would have been obvious to one having ordinary skill in  the art at the time the invention was made to use Hamlin’s teachings in Rola’s Tooling System With Visual Identification Of Attached Component enabled, for the advantage of determines one or more operating parameters for a tool based on a captured image of an attached component to provide each consumable item that the life end determining unit judges to have reached life end.
Regarding Claim 2:   The method of claim 1, wherein the indicia is stored in memory (at least see Rola [0060]).
Regarding Claim 5:  The method of claim 1, wherein the indicia is received via a transceiver (at least see Rola [0069]-[0074]).
Regarding Claim 6: The method of claim 1, wherein identifying comprises decoding information encoded in the indicia (at least see Rola [0054]).
Regarding Claim 7:  The method of claim 6, wherein the encoded information is decoded from one or both of: a barcode and a multi-dimensional barcode (at least see Rola [0054]).
Regarding Claim 8:  The method of claim 1, comprising encoding the one or more parameters as encoded setup information (at least see Rola [0054]).
Regarding Claim 9:  The method of claim 8, wherein the setup information is encoded to one or both of: a barcode and a multi-dimensional barcode (at least see Rola [0054]-[0055]).
Regarding Claim 10:  The method of claim 8, comprising transmitting the encoded setup information (at least see Rola [0067]).
Regarding Claim 11: The method of claim 1, wherein the indicia provides an identifier for a tool and an acceptable calibration result range for the tool (at least see Rola [0067]).
Regarding Claim 12:   The method of claim 11, comprising: calibrating the tool; comparing a calibration result to the acceptable calibration result range; and flagging the tool as out of calibration when the calibration result is not in the acceptable calibration result range (at least see Rola [0064]).
Regarding Claim 13:  The method of claim 12, wherein flagging comprises displaying a warning on a video output device (at least see Rola [0084]-[0088]).
Regarding Claims 14-22:  all limitations as recited have been analyzed and rejected with respect to claims 1-13.
Response to Arguments
Applicant’s arguments with respect to claims 1-2 and 5-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FATEH M OBAID whose telephone number is (571)270-7121.  The examiner can normally be reached on Monday-Friday 8:00 A.M to 4:30 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Zeender can be reached on (571) 272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FATEH M OBAID/
Primary Examiner, Art Unit 3627